Exhibit 10.18

AMENDED AND RESTATED SECURITY AGREEMENT

THIS AMENDED AND RESTATED SECURITY AGREEMENT, dated as of November 16, 2007
(“Security Agreement”), is made by FOUNTAIN POWERBOATS, INC., a North Carolina
corporation with its principal office at 1653 Whichard’s Beach Road, Washington,
North Carolina 27889 (the “Borrower”), FOUNTAIN POWERBOAT INDUSTRIES, INC., a
Nevada corporation (the “Parent”), and FOUNTAIN DEALERS’ FACTORY SUPER STORE,
INC., a North Carolina corporation (the “Affiliate Guarantor,” and together with
the Borrower and the Parent, the “Pledgors”), in favor of REGIONS BANK, an
Alabama chartered bank with offices in Charlotte, North Carolina (the “Bank”).
Except as otherwise provided herein, capitalized terms used herein without
definition shall have the meanings given to them in the Loan Agreement referred
to below.

BACKGROUND STATEMENT

A. The Borrower, the Parent, the Affiliate Guarantor and the Bank are parties to
a First Amended and Restated Loan Agreement, dated as of even date herewith (as
amended, modified or supplemented from time to time, the “Loan Agreement”),
providing for the availability of a $14,500,000 Term Loan and a $2,000,000
Revolving Credit (collectively, the “Loans”) to the Borrower upon the terms and
conditions set forth therein.

B. As a condition to making the Loans to the Borrower, the Parent and Affiliate
Guarantor have guaranteed to the Bank the payment in full of the Obligations
under the Loan Agreement and the other Loan Documents.

C. It is a further condition to the making of the Loans to the Borrower that the
Pledgors shall have agreed, by executing and delivering this Agreement, to
secure the payment in full of their respective obligations under the Loan
Agreement and the other Loan Documents. The Bank is relying on this Agreement in
its decision to extend credit to the Borrower under the Loan Agreement, and
would not enter into the Loan Agreement without the execution and delivery of
this Agreement by the Pledgors.

D. The Pledgors will obtain benefits as a result of the making of the Loans to
the Borrower, which benefits are hereby acknowledged, and, accordingly, desire
to execute and deliver this Agreement.

STATEMENT OF AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Pledgors and the Bank, for themselves, their successors and
assigns, hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1 Defined Terms. In addition to the terms defined elsewhere in this Security
Agreement, the following terms shall have the meanings set forth below:



--------------------------------------------------------------------------------

“Accounts” or “Accounts Receivable” means all of the Pledgors’ accounts, as
defined in the Uniform Commercial Code, now owned or hereafter acquired or
arising, and all of the Pledgors’ present or future accounts receivable, rights
to payment for goods sold or leased, or to be sold or to be leased, or for
services rendered or to be rendered, all present and future receivables, all
health-care insurance receivables, book debts, notes, bills, drafts,
acceptances, choses in action, tangible chattel paper, instruments and
documents, together with all proceeds thereof, and all monies due or to become
due thereon, and all returned or repossessed goods. The term “Accounts
Receivable” also includes all of the Pledgors’ rights, remedies, security
interests and liens in, to and in respect of Accounts Receivable, present and
future, including without limitation, rights of stoppage in transit, replevin,
repossession and reclamation and other rights and remedies of an unpaid vendor,
lienor or secured party, guaranties or other contracts of suretyship with
respect to any Account Receivable, deposits or other security for the obligation
of any debtor or obligor in any way obligated on or in connection with any
Account Receivable, and credit and other insurance, and all proceeds of the
foregoing and all proceeds of any insurance on the foregoing, and, to the extent
permitted by applicable law, all of the Pledgors’ right, title and interest,
present and future, in, to and in respect of all goods relating to, or which by
sale have resulted in, Accounts Receivable, including without limitation all
goods described in invoices or other documents or instruments with respect to,
or otherwise representing or evidencing, any Account Receivable, and all
returned, reclaimed or repossessed goods, and all proceeds of the foregoing and
all proceeds of any insurance on the foregoing, together with all customer
lists, books and records, ledger and account cards, computer tapes, disks,
printouts and records, whether now in existence or hereafter created, relating
to Accounts Receivable.

“Collateral” means and includes all of the Pledgors’ Accounts Receivable,
Equipment, General Intangibles, Inventory, and Other Assets and all other
similar articles of personal property of any of the Pledgors now or hereafter
held or received by, in transit to, or in the possession or control of any of
the Pledgors or the Bank, and any substitutions or replacements thereof and any
products and proceeds thereof, including without limitation, insurance proceeds.
Notwithstanding the foregoing, “Collateral” shall not include the Parent’s
treasury stock.

“Equipment” means all of the Pledgors’ equipment, as defined in the Uniform
Commercial Code, now owned or hereafter acquired, and includes, without
limitation, all machinery, equipment, Mobile Goods, computer equipment and
software, accessions, accessories, additions, parts, supplies, apparatus,
appliances, tools, patterns, dies, cylinders, molds, blueprints, fittings,
furniture, fixtures, office equipment and office furnishings of every kind and
description, wherever located, and all proceeds, including insurance proceeds,
thereof.

“General Intangibles” means all general intangibles, as defined in the Uniform
Commercial Code, now existing or hereafter owned, acquired or arising, in which
any of the Pledgors now has or hereafter acquires any rights, and all contracts
and contract rights, but excluding contracts of any of the Pledgors that by
their express terms are void or voidable upon the pledge or assignment thereof,
unless consent has been obtained for the pledge or assignment thereof, causes of
action, things in action, corporate or business records, inventions, designs,
patents, patent applications, trademarks, trademark registrations and
applications, goodwill, goodwill associated with trademarks, trade names, trade
secrets, trade processes, copyrights, copyright registrations and applications,
licenses, permits, franchises, customer lists, computer programs, all claims
under guaranties, tax refund claims, rights and claims against carriers and
shippers, leases, claims under mechanics’ and materialmen’s liens, claims under
insurance

 

2



--------------------------------------------------------------------------------

policies, all rights to indemnification or contribution, whether arising by
contract or otherwise, and all other intangible personal property of similar
kind and nature, together with any and all extensions, modifications, amendments
and renewals, and all proceeds of any and all of the foregoing, as applicable.

“Inventory” means all of Pledgors’ inventory, as defined in the Uniform
Commercial Code, wherever located, now owned or hereafter held or acquired, and
all goods manufactured, acquired or held for sale or lease, all raw materials,
work-in-process and finished goods, all supplies, goods, incidentals, office
supplies, packaging materials and any and all items used or consumed in the
operation of the business of any of the Pledgors or that may contribute to
finished goods or to the sale, promotion and shipment thereof, in which any of
the Pledgors now or at any time hereafter may have an interest, whether or not
the same is in transit or in the constructive, actual or exclusive occupancy or
possession of any of the Pledgors or is held by any of the Pledgors or by others
for any of the Pledgors’ account, and all proceeds, including insurance
proceeds, thereof.

“Mobile Goods” shall mean, collectively, all of the Pledgors’ motor vehicles,
watercraft, tractors, trailers, aircraft, rolling stock, and other like
property, whether or not the title thereto is governed by a certificate of title
or ownership, in each case whether now owned or existing or hereafter acquired.

“Other Assets” means all of the Pledgors’ personal property, wherever located,
now owned or hereafter acquired, except for Accounts Receivable, Equipment,
General Intangibles, and Inventory and, to the extent not covered or not
specifically included in Accounts Receivable, Equipment, General Intangibles,
and Inventory.

1.2 UCC Terms. Unless otherwise defined herein, or unless the context otherwise
requires, all terms used herein which are defined in the North Carolina Uniform
Commercial Code (the “UCC”) shall have the meanings therein stated.

1.3 Capitalized Terms. All capitalized terms not defined herein shall have the
meanings given to them in the Loan Agreement.

ARTICLE II

CREATION OF SECURITY INTEREST

2.1 Pledge and Grant of Security Interest. Each Pledgor hereby pledges, assigns
and delivers to the Bank and grants to the Bank a Lien upon and security
interest in all of its right, title and interest in and to the Collateral.

2.2 Security for Secured Obligations. This Agreement and the Collateral secure
the full and prompt payment, at any time and from time to time as and when due
(whether at the stated maturity, by acceleration or otherwise), of all
liabilities and obligations of each Pledgor, whether now existing or hereafter
incurred, created or arising and whether direct or indirect, absolute or
contingent, due or to become due, under, arising out of or in connection with
the Loan Agreement, this Agreement, or any of the other Loan Documents to which
it is or hereafter becomes a party, or any Hedge Agreement required or permitted
under the Loan Agreement and to which the Borrower and the Bank are parties,
including, without limitation, (i) in the case of the Borrower, all obligations,
including, without limitation, all principal of and interest on the

 

3



--------------------------------------------------------------------------------

Loans, all fees, expenses, indemnities and other amounts payable by the Borrower
under the Loan Agreement or any other Loan Document (including interest accruing
after the filing of a petition or commencement of a case by or with respect to
the Borrower seeking relief under any applicable federal and state laws
pertaining to bankruptcy, reorganization, arrangement, moratorium, readjustment
of debts, dissolution, liquidation or other debtor relief, specifically
including, without limitation, the Bankruptcy Code and any fraudulent transfer
and fraudulent conveyance laws, whether or not the claim for such interest is
allowed in such proceeding), and all obligations of the Borrower to the Bank
under any Hedge Agreement required or permitted under the Loan Agreement and to
which the Borrower and the Bank are parties, and (ii) in the case of the Parent
and Affiliate Guarantor, all of its liabilities and obligations under the
Guaranty; and in each case under (i) and (ii) above, (a) all such liabilities
and obligations that, but for the operation of the automatic stay under
Section 3 62(a) of the Bankruptcy Code, would become due, and (b) all fees,
costs and expenses payable by such Pledgor under Section 6.1 (the liabilities
and obligations of the Pledgors described in this Section 2.2, collectively, the
“Secured Obligations”).

2.3 Security Interests Absolute. All rights of the Bank and security interests
hereunder, and all obligations of each Pledgor hereunder, shall be absolute and
unconditional and, without limiting the generality of the foregoing, shall not
be released, discharged or otherwise affected by:

(i) any extension, renewal, settlement, compromise or waiver in respect of any
Secured Obligation, the Notes or any other document evidencing or securing such
Secured Obligation, by operation of law or otherwise;

(ii) any modification or amendment or supplement to the Loan Agreement, the
Notes or any other document evidencing or securing any Secured Obligation;

(iii) any non-perfection or invalidity of any direct or indirect security for
any Secured Obligation;

(iv) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting the Borrower or its assets or any resulting disallowance, release or
discharge of all or any portion of the Secured Obligations;

(v) the existence of any claim, set-off or other right which any Pledgor may
have at any time against the Borrower, the Bank or any other corporation or
person, whether in connection herewith or any unrelated transactions; provided,
that nothing herein shall prevent the assertion of any such claim by separate
suit or compulsory counterclaim;

(vi) any invalidity or unenforceability relating to or against the any Pledgor
for any reason of any Secured Obligation, or any provision of applicable law or
regulation purporting to prohibit the payment by any Pledgor of the Secured
Obligations;

(vii) any failure by the Bank (A) to file or enforce a claim against any Pledgor
(in a bankruptcy or other proceeding), (b) to give notice of the existence,

 

4



--------------------------------------------------------------------------------

creation or incurring by the Borrower of any new or additional indebtedness or
obligation under or with respect to the Secured Obligations, (c) to commence any
action against any Pledgor, (d) to disclose to the Parent any facts which the
Bank may now or hereafter know with regard to the Borrower or (e) to proceed
with due diligence in the collection, protection or realization upon any
collateral securing the Secured Obligations; or

(viii) any other act or omission to act or delay of any kind by any Pledgor or
the Bank or any other corporation or person or any other circumstance whatsoever
which might, but for the provisions of this clause, constitute a legal or
equitable discharge of each Pledgor’s obligations hereunder.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Pledgor hereby represents and warrants as follows:

3.1 Ownership of Collateral. Each Pledgor owns, or has valid rights as a lessee
or licensee with respect to, all Collateral purported to be pledged by it
hereunder, free and clear of any Liens except for the Liens granted to the Bank
pursuant to the Security Documents, and except for other Permitted Liens. No
security agreement, financing statement or other public notice with respect to
all or any part of the Collateral is on file or of record in any government or
public office, and no Pledgor has filed or consented to the filing of any such
statement or notice, except (i) Uniform Commercial Code financing statements
naming the Bank as secured party, and (ii) as may be otherwise permitted by the
Loan Agreement.

3.2 Security Interests; Filings. This Agreement, together with (i) the filing,
with respect to each Pledgor, of duly completed and executed Uniform Commercial
Code financing statements naming such Pledgor as debtor, the Bank as secured
party, and describing the Collateral, in the jurisdictions set forth with
respect to such Pledgor on Schedule I hereto (which filing is hereby authorized
by such Pledgor), (ii) to the extent required by applicable law, the filing,
with respect to each relevant Pledgor, of duly completed and executed
assignments with the U.S. Copyright Office or the U.S. Patent and Trademark
Office, and (iii) as to Mobile Goods, not including Inventory, covered by a
certificate of title or ownership, the notation of the Bank’s security interest
therein on the applicable certificates of title or ownership, creates, and at
all limes shall constitute, a valid and perfected security interest in and Lien
upon the Collateral in favor of the Bank, to the extent a security interest
therein can be perfected by such filings or possession, as applicable, superior
and prior to the rights of all other Persons therein (except for Permitted
Liens).

3.3 Locations. Schedule II lists, as to each Pledgor, (i) its exact legal name,
(ii) the jurisdiction of its incorporation or organization, its federal tax
identification number, and (if applicable) its organizational identification
number, (iii) the addresses of its chief executive office and each other place
of business, and (iv) the address of each location at which any Equipment or
Inventory owned by such Pledgor is kept or maintained, in each instance except
for any new locations established in accordance with the provisions of
Section 4.2. No Pledgor presently conducts business under any prior or other
corporate or company name or under any trade or fictitious names, except as
indicated beneath its name on Schedule II, and no Pledgor

 

5



--------------------------------------------------------------------------------

has entered into any contract or granted any Lien within the past five years
under any name other than its legal corporate name or a trade or fictitious name
indicated on Schedule II.

3.4 Authorization; Consent. The execution, delivery and performance by each
Pledgor of this Security Agreement require no action by or in respect of, or
filing with, any Governmental Authority and do not contravene, or constitute
(with or without the giving of notice or lapse of time or both) a default under,
any provision of applicable law or of any agreement, judgment, injunction,
order, decree or other instrument binding upon or affecting each Pledgor.

3.5 No Restrictions. There are no statutory or regulatory restrictions,
prohibitions or limitations on any Pledgor’s ability to grant to the Bank a Lien
upon and security interest in the Collateral pursuant to this Agreement or
(except for the provisions of the federal Anti-Assignment Act and Anti-Claims
Act, as amended) on the exercise by the Bank of its rights and remedies
hereunder (including any foreclosure upon or collection of the Collateral), and
there are no contractual restrictions on any Pledgor’s ability so to grant such
Lien and security interest.

3.6 Accounts. Each Account is (i) a bona fide, valid and legally enforceable
indebtedness of the account debtor according to its terms, arising out of or in
connection with the sale, lease or performance of goods or services by the
Pledgors or any of them, (ii) to the knowledge of the Pledgors, or except as
disclosed in writing to the Bank, subject to no offsets, discounts,
counterclaims, contra accounts or any other defense of any kind and character,
other than warranties and discounts customarily given by the Pledgors in the
ordinary course of business and warranties provided by applicable law, (iii) to
the extent listed on any schedule of Accounts at any time furnished to the Bank,
a true and correct statement of the amount actually and unconditionally owing
thereunder, maturing as stated in such schedule and in the invoice covering the
transaction creating such Account, and (iv) not evidenced by any other
instrument; or if so, such other instrument (other than invoices and related
correspondence and supporting documentation) shall promptly be duly endorsed to
the order of the Bank and delivered to the Bank to be held as Collateral
hereunder. Except as set forth on Schedule 3.6 attached hereto, to the knowledge
of each Pledgor, there are no facts, events or occurrences that would in any way
impair the validity or enforcement of any Accounts except as set forth above.

3.7 Documents of Title. No bill of lading, warehouse receipt or other document
or instrument of title is outstanding with respect to any Collateral other than
Mobile Goods and other than Inventory in transit in the ordinary course of
business to a location set forth on Schedule II or to a customer of a Pledgor.

ARTICLE IV

COVENANTS

Each Pledgor agrees that so long as any Secured Obligation remains unpaid:

4.1 Use and Disposition of Collateral. So long as no Event of Default shall have
occurred and be continuing, each Pledgor may, in any lawful manner not
inconsistent with the provisions of this Agreement and the other Loan Documents,
use, control and manage the Collateral in the operation of its businesses, and
receive and use the income, revenue and profits arising therefrom and the
Proceeds thereof, in the same manner and with the same effect as if this
Agreement had not been made; provided, however, that no Pledgor will sell or
otherwise dispose

 

6



--------------------------------------------------------------------------------

of, grant any option with respect to, or mortgage, pledge, grant any Lien with
respect to or otherwise encumber any of the Collateral or any interest therein,
except for the security interest created in favor of the Bank hereunder and
except as may be otherwise expressly permitted in accordance with the terms of
this Agreement and the Loan Agreement (including any applicable provisions
therein regarding delivery of proceeds of sale or disposition to the Bank).

4.2 Change of Name, Locations, etc. No Pledgor will (i) change its name,
identity or corporate structure, (ii) change its chief executive office from the
location thereof listed on Schedule II, (iii) change the jurisdiction of its
incorporation or organization from the jurisdiction listed on Schedule II
(whether by merger or otherwise), or (iv) remove any Collateral (other than
Mobile Goods in transit, up to five (5) Mobile Goods used for demonstration
purposes (including races and boat shows) in the ordinary course of business,
and finished goods inventory or parts maintained at dealers), or any books,
records or other information relating to Collateral, from the applicable
location thereof listed on Schedule II, or keep or maintain any Collateral at a
location not listed on Schedule II, unless in each case such Pledgor has
(A) given twenty (20) days’ prior written notice to the Bank of its intention to
do so, together with information regarding any such new location and such other
information in connection with such proposed action as the Bank may reasonably
request, and (B) delivered to the Bank ten (10) days prior to any such change or
removal such documents, instruments and financing statements as may be required
by the Bank, all in form and substance satisfactory to the Bank, paid all
necessary filing and recording fees and taxes, and taken all other actions
reasonably requested by the Bank, in order to perfect and maintain the Lien upon
and security interest in the Collateral; provided, however, each Pledgor shall
not be required to deliver such twenty (20) day prior written notice if such
Collateral, or any books, records or other information relating to such
Collateral is moved from the applicable location thereof listed on Schedule II
to another location listed on Schedule II.

4.3 Records; Inspection.

(d) Each Pledgor will keep and maintain at its own cost and expense satisfactory
and complete records of the Accounts and all other Collateral, and will furnish
to the Bank from time to time such statements, schedules and reports (including,
without limitation, accounts receivable aging schedules) with regard to the
Collateral as the Bank may reasonably request.

(e) Each Pledgor shall, from time to time at such times as may be reasonably
requested and upon reasonable notice, permit the Bank to visit its offices or
the premises upon which any Collateral may be located, inspect its books and
records and make copies and memoranda thereof inspect the Collateral, discuss
its finances and affairs with its officers, employees and independent
accountants and take any other actions necessary for the protection of the
interests of the Secured Parties in the Collateral.

4.4 Accounts. Unless notified otherwise by the Bank in accordance with the terms
hereof, each Pledgor shall endeavor to collect its Accounts and all amounts
owing to it thereunder in the ordinary course of its business consistent with
past practices and shall apply forthwith upon receipt thereof all such amounts
as are so collected to the outstanding balances thereof, and in connection
therewith shall, at the request of the Bank, take such action as the Bank may
deem necessary or advisable (within applicable laws) to enforce such collection.
No Pledgor shall, except to the extent done in the ordinary course of its
business consistent with past practice and in accordance with sound business
judgment and provided that no Event of Default

 

7



--------------------------------------------------------------------------------

shall have occurred and be continuing, (i) grant any extension of the time for
payment of any Account, (ii) compromise or settle any Account for less than the
full amount thereof, (iii) release, in whole or in part, any Person or property
liable for the payment of any Account, or (iv) allow any credit or discount on
any Account. Each Pledgor shall promptly inform the Bank of any disputes with
any account debtor or obligor and of any claimed offset and counterclaim that
may be asserted with respect thereto involving, in each case, any material
amount, where such Pledgor reasonably believes that the likelihood of payment by
such account debtor is materially impaired, indicating in detail the reason for
the dispute, all claims relating thereto and the amount in controversy.

4.5 Equipment. Each Pledgor will, in accordance with sound business practices,
maintain all Equipment used by it in its business (other than obsolete
Equipment) in good repair, working order and condition (normal wear and tear
excepted) and make all necessary repairs and replacements thereof so that the
value and operating efficiency thereof shall at all times be maintained and
preserved. No Pledgor shall knowingly permit any Equipment to become a fixture
to any real property (other than real property the fee interest in which is
subject to a mortgage in favor of the Bank).

4.6 Inventory. Each Pledgor will, in accordance with sound business practices,
maintain all Inventory held by it or on its behalf in good saleable or useable
condition. Unless notified otherwise by the Bank in accordance with the terms
hereof, each Pledgor may, in any lawful manner not inconsistent with the
provisions of this Agreement and the other Loan Documents, process, use and, in
the ordinary course of business but not otherwise, sell its Inventory.

4.7 Mobile Goods. Upon the request of the Bank at any time, whether or not an
Event of Default shall have occurred and be continuing, each Pledgor will
deliver to the Bank originals of the certificates of title or ownership for all
Mobile Goods owned by it, together (in the case of motor vehicles) with the
manufacturer’s statement of origin with the Bank listed as lienholder and
odometer statements and together in all other cases with appropriate instruments
or certificates of transfer and delivery, duly completed and executed, and will
take such other action as the Bank may deem necessary to perfect the security
interest created by this Agreement in all such Mobile Goods.

4.8 Collateral in Possession of Third Party. Without limiting the generality of
any other provision of this Agreement, each Pledgor agrees that it shall not
permit any Collateral to be in the possession of any bailee, warehouseman,
agent, processor or other third party at any time unless (i) such bailee or
other Person shall have been notified of the security interest created by this
Agreement (or, if required under applicable law in order to perfect the Bank’s
security interest in such Collateral, such bailee or other Person shall have
acknowledged to the Bank in writing that it is holding such Collateral for the
benefit of the Bank and subject to such security interest and to the
instructions of the Bank) and such Pledgor shall have exercised its reasonable
best efforts to obtain from such bailee or other Person, at such Pledgor’s sole
cost and expense, the written acknowledgement described above (if not already
required by applicable law to perfect the Bank’s security interest) and
agreement to waive and release any Lien (whether arising by operation of law or
otherwise) it may have with respect to such Collateral, such agreement to be in
form and substance reasonably satisfactory to the Bank or (ii) such bailee is a
dealer and the Collateral involved is finished goods inventory or parts.

 

8



--------------------------------------------------------------------------------

4.9 Change in Law. Each Pledgor will promptly notify the Bank in writing of any
change in law known to him (and will use his best efforts to become aware of any
such change in law) which (i) adversely affects or will adversely affect the
validity, perfection or priority of the security interests or (ii) requires or
will require a change in the procedures to be followed in order to maintain and
protect the validity, perfection and priority of the security interests.

4.10 Protection of Security Interest Further Assurances. Each Pledgor will, at
his expense and in such manner and form as the Bank may require, execute,
deliver, file and record any financing statement, specific assignment or other
paper and take any other action that may be necessary or desirable, or that the
Bank may request, in order to create, preserve, perfect or validate the security
interests granted hereby or to enable the Bank to exercise and enforce its
rights hereunder with respect to any of the Collateral. To the extent permitted
by applicable law, each Pledgor hereby authorizes the Bank to execute and file,
in the name of each Pledgor or otherwise, Uniform Commercial Code financing
statements which the Bank in its sole discretion may deem necessary or
appropriate to further perfect the security interests.

ARTICLE V

GENERAL AUTHORITY; REMEDIES

5.1 General Authority. Each Pledgor hereby irrevocably appoints the Bank and any
officer or agent thereof, with full power of substitution, as his true and
lawful attorney-in-fact, in the name of each such Pledgor or its own name, for
the sole use and benefit of the Bank, but at each Pledgor’s expense, at any time
during the occurrence and continuance of an Event of Default, to take any and
all appropriate action and to execute any and all documents and instruments
which may be necessary or desirable to carry out the terms of this Security
Agreement and, without limiting the foregoing, each Pledgor hereby gives the
Bank the power and right on its behalf, without notice to or further assent by
any Pledger to do the following during the occurrence and continuance of an
Event of Default:

(i) to receive, take, endorse, assign and deliver any and all checks, notes,
drafts, acceptances, documents and other negotiable and nonnegotiable
instruments taken or received by any Pledgor as, or in connection with, the
Collateral;

(ii) to demand, sue for, collect, receive and give acquittance for any and all
monies due or to become due upon or in connection with the Collateral;

(iii) to commence, settle, compromise, compound, prosecute, defend or adjust any
claim, suit, action or proceeding with respect to, or in connection, with, the
Collateral;

(iv) to sell, transfer, assign or otherwise deal in or with the Collateral or
any part thereof, as fully and effectually as if the Bank were the absolute
owner thereof, and

(v) to do, at its option, but at the expense of the Pledgors, at any time or
from time to time, all acts and things which the Bank deems necessary to protect
or preserve the Collateral and to realize upon the Collateral.

 

9



--------------------------------------------------------------------------------

5.2 Rights and Remedies. If an Event of Default shall have occurred and be
continuing, the Bank shall be entitled to exercise in a commercially reasonable
manner in respect of the Collateral all of its rights, powers and remedies
provided for herein or otherwise available to it under any other Loan Document,
by law, in equity or otherwise, including all rights and remedies of a secured
party under the UCC, and shall be entitled in particular, but without limitation
of the foregoing, to exercise the following rights, which each Pledgor agrees to
be commercially reasonable:

(a) To notify any or all account debtors or obligors under any Accounts or other
Collateral of the security interest in favor of the Bank created hereby and to
direct all such Persons to make payments of all amounts due thereon or
thereunder directly to the Bank or to an account designated by the Bank; and in
such instance and from and after such notice, all amounts and Proceeds received
by any Pledgor in respect of any Accounts or other Collateral shall be received
in trust for the benefit of the Bank hereunder, shall be segregated from the
other funds of such Pledgor and shall be forthwith deposited into such account
or paid over or delivered to the Bank in the same form as so received (with any
necessary endorsements or assignments), to be held as Collateral and applied to
the Secured Obligations as provided herein;

(b) To take possession of, receive, endorse, assign and deliver, in its own name
or in the name of any Pledgor, all checks, notes, drafts and other instruments
relating to any Collateral, including receiving, opening and properly disposing
of all mail addressed to any Pledgor concerning Accounts and other Collateral;
to verify with account debtors or other contract patties the validity, amount or
any other matter relating to any Accounts or other Collateral, in its own name
or in the name of any Pledgor; to accelerate any indebtedness or other
obligation constituting Collateral that may be accelerated in accordance with
its terms; to take or bring all actions and suits deemed necessary or
appropriate to effect collections and to enforce payment of any Accounts or
other Collateral; to settle, compromise or release in whole or in part any
amounts owing on Accounts or other Collateral; and to extend the time of payment
of any and all Accounts or other amounts owing under any Collateral and to make
allowances and adjustments with respect thereto, alt in the same manner and to
the same extent as any Pledgor might have done;

(c) To transfer to or register in its name or the name of any of its agents or
nominees all or any part of the Collateral, without notice to any Pledgor and
with or without disclosing that such Collateral is subject to the security
interest created hereunder;

(d) To require any Pledgor to, and each Pledgor hereby agrees that it will at
its expense and upon request of the Bank forthwith, assemble all or any part of
the Collateral as directed by the Bank and make it available to the Bank at a
place designated by the Bank;

(e) To enter and remain upon the premises of any Pledgor and take possession of
all or any part of the Collateral, with or without judicial process; to use the
materials, services, books and records of any Pledgor for the purpose of
liquidating or collecting the Collateral, whether by foreclosure, auction or
otherwise; and to remove the same to the

 

10



--------------------------------------------------------------------------------

premises of the Bank or any designated agent for such time as the Bank may
desire, in order to effectively collect or liquidate the Collateral; and

(f) To sell, resell, assign and deliver, in its sole discretion, in accordance
with the UCC, all or any of the Collateral, in one or more parcels, at public or
private sale, at any of the Bank’s offices or elsewhere, for cash, upon credit
or for future delivery, at such time or times and at such price or prices and
upon such other terms as the Bank may deem satisfactory. If any of the
Collateral is sold by the Bank upon credit or for future delivery, the Bank
shall not be liable for the failure of the purchaser to purchase or pay for the
same and, in the event of any such failure, the Bank may resell such Collateral.
In no event shall any Pledgor be credited with any part of the Proceeds of sale
of any Collateral until and to the extent cash payment in respect thereof has
actually been received by the Bank. Each purchaser at any such sale shall hold
the property sold absolutely, free from any claim or right of whatsoever kind,
including any equity or right of redemption of any Pledgor, and each Pledgor
hereby expressly waives all rights of redemption, stay or appraisal, and all
rights to require the Batik to marshal any assets in favor of such Pledgor or
any other party or against or in payment of any or all of the Secured
Obligations, that it has or may have under any rule of law or statute now
existing or hereafter adopted. No demand, presentment, protest, advertisement or
notice of any kind (except any notice required by law, as referred to below),
all of which are hereby expressly waived by each Pledgor, shall be required in
connection with any sale or other disposition of any part of the Collateral. If
any notice of a proposed sale or other disposition of any part of the Collateral
shall be required under applicable law, the Bank shall give the applicable
Pledgor at least ten (10) days’ prior notice of the time and place of any public
sale and of the time after which any private sale or other disposition is to be
made, which notice each Pledgor agrees is commercially reasonable. The Bank
shall not be obligated to make any sale of Collateral if it shall determine not
to do so, regardless of the fact that notice of sale may have been given. The
Bank may, without notice or publication, adjourn any public or private sale or
cause the same to be adjourned from time to time by announcement at the time and
place fixed for sale, and such sale may, without further notice, be made at the
time and place to which the same was so adjourned Upon each public sale and, to
the extent permitted by applicable law, upon each private sale, the Bank may
purchase all or any of the Collateral being sold, free from any equity, right of
redemption or other claim or demand, and may make payment therefor by
endorsement and application (without recourse) of the Secured Obligations in
lieu of cash as a credit on account of the purchase price for such Collateral.

5.3 Application of Proceeds.

(a) All Proceeds collected by the Bank upon any sale, other disposition of or
realization upon any of the Collateral, together with all other moneys received
by the Bank hereunder, shall be applied as follows:

(i) first, to payment of the expenses of such sale or other realization,
including reasonable compensation to the Bank and its agents and counsel, and
all expenses, liabilities and advances incurred or made by the Bank, its agents
and counsel in connection therewith or in connection with the care, safekeeping
or otherwise of any or all of the Collateral, and any other unreimbursed
expenses for which the Bank is to be reimbursed pursuant to Section 6.1;

 

11



--------------------------------------------------------------------------------

(ii) second, after payment in full of the amounts specified in clause (i) above,
to payment of the Secured Obligations; and

(iii) finally, after payment in full of the amounts specified in clauses (i) and
(ii) above, any surplus then remaining shall be paid to the Pledgors, or their
successors or assigns, or to whomsoever may be lawfully entitled to receive the
same as a court of competent jurisdiction may direct.

(b) Each Pledgor shall remain liable to the extent of any deficiency between the
amount of all Proceeds realized upon sale or other disposition of the Collateral
pursuant to this Agreement. Upon any sale of any Collateral hereunder by the
Bank (whether by virtue of the power of sale herein granted, pursuant to
judicial proceeding, or otherwise), the receipt of the Bank or the officer
making the sale shall be a sufficient discharge to the purchaser or purchasers
of the Collateral so sold, and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Bank or such officer or be answerable in any way for the misapplication
thereof.

5.4 Collateral Accounts. Upon the occurrence and during the continuance of an
Event of Default, the Bank shall have the right to cause to be established and
maintained, at its principal office or such other location or locations as it
may establish from time to time in its discretion, one or more accounts
(collectively, “Collateral Accounts”) for the collection of cash Proceeds of the
Collateral. Such Proceeds, when deposited, shall continue to constitute
Collateral for the Secured Obligations and shall not constitute payment thereof
until applied as herein provided. The Bank shall have sole dominion and control
over all funds deposited in any Collateral Account, and such funds may be
withdrawn therefrom only by the Bank. Upon the occurrence and during the
continuance of an Event of Default, the Bank shall hive the right to apply
amounts held in the Collateral Accounts in payment of the Secured Obligations in
the manner provided for in Section 5.3.

5.5 Waivers. Each Pledgor, to the greatest extent not prohibited by applicable
law, hereby (i) agrees that it will not invoke, claim or assert the benefit of
any rule of law or statute now or hereafter in effect, or take or omit to take
any other action, that would or could reasonably be expected to have the effect
of delaying; impeding or preventing the exercise of any rights and remedies in
respect of the Collateral, the absolute sale of any of the Collateral or the
possession thereof by any purchaser at any sale thereof; and waives the benefit
of all such laws and further agrees that it will not hinder, delay or impede the
execution of any power granted hereunder to the Bank, but that it will permit
the execution of every such power as though no such laws were in effect,
(ii) waives all rights that it has or may have under any rule of law or statute
now existing or hereafter adopted to require the Bank to marshal any Collateral
or other assets in favor of such Pledgor or any other party or against or in
payment of any or all of the Secured Obligations, and (iii) waives all rights
that it has or may have under any rule of law or statute now existing or
hereafter adopted to demand, presentment, protest, advertisement or notice of
any kind (except notices expressly provided for herein).

ARTICLE VI

MISCELLANEOUS

6.1 Indemnity and Expenses. The Pledgors agree jointly and severally:

 

12



--------------------------------------------------------------------------------

(a) To indemnify and hold harmless the Bank and each of its respective
directors, officers, employees, agents and affiliates from and against any and
all claims, damages, demands, losses, obligations, judgments and liabilities
(including, without limitation, reasonable attorneys’ fees and expenses) in any
way arising out of or in connection with this Security Agreement and the
transactions contemplated hereby, except to the extent the same shall arise as a
result of the gross negligence or willful misconduct of the party seeking to be
indemnified; and

(b) To pay and reimburse the Bank upon demand for all reasonable costs and
expenses (including, without limitation, reasonable attorneys’ fees and
expenses) that the Bank may incur in connection with (i) the custody, use or
preservation of, or the sale of, collection from or other realization upon, any
of the Collateral, including the reasonable expenses of retaking, holding,
preparing for sale or lease, selling or otherwise disposing of or realizing on
the Collateral, (ii) the exercise or enforcement of any rights or remedies
granted hereunder (including, without limitation, under Article V), under any of
the other Loan Documents or otherwise available to it (whether at law, in equity
or otherwise), or (iii) the failure by any Pledgor to perform or observe any of
the provisions hereof. The provisions of this Section 6.1 shall survive the
execution and delivery of this Security Agreement, the repayment of any of the
Secured Obligations, the termination of the commitments under the Loan Agreement
and the termination of this Security Agreement or any other Loan Document.

6.2 No Waiver. The Bank’s failure at any time or times hereafter to require
strict performance by any Pledgor of any of the provisions of this Security
Agreement shall not waive, affect or diminish any right of the Bank at any time
or times hereafter to demand strict performance therewith and with respect to
any other provision of this Security Agreement, and any waiver of any Event of
Default shall not waive or affect any other Event of Default, whether prior or
subsequent thereto, and whether of the same or a different type. None of the
provisions of this Security Agreement shall be deemed to have been waived by any
act or knowledge of the Bank, its agents, officers or employees except by an
instrument in writing signed by any officer of the Bank and directed to the
Pledgors specifying such waiver.

6.3 Binding Effect. This Security Agreement and all other instruments and
documents executed and delivered pursuant hereto or in connection herewith shall
be binding upon and inure to the benefit of the successors and assigns of the
parties hereto.

6.4 Governing Law. This Agreement shall be construed and interpreted in
accordance with the internal laws and judicial decisions of the State of North
Carolina without giving, effect to the conflict of laws principles thereof,
except to the extent that matters of perfection and validity of the security
interests hereunder, or remedies hereunder, are governed by the laws of a
jurisdiction other than the State of North Carolina.

6.5 Survival of Agreement. All representations and warranties of each Pledgor
and all obligations of each Pledgor contained herein shall survive the execution
and delivery of this Security Agreement.

6.6 Pre-Filing and Filing of Financing Statements. By execution of this Security
Agreement, each Pledgor (a) expressly authorizes the Bank to prepare and file or
cause to be filed such Uniform Commercial Code financing statements (including
attached schedules,

 

13



--------------------------------------------------------------------------------

exhibits, and addenda) as the Bank may deem reasonably necessary to perfect the
security interests and liens granted herein and (b) hereby ratifies and confirms
that the Bank was and is authorized to file all such Uniform Commercial Code
financing statements (including attached schedules, exhibits, and addenda) prior
to the execution and delivery of this Security Agreement, and hereby ratifies
any such filings.

6.7 Continuing Security Interest; Term; Successors and Assigns; Assignment;
Termination and Release; Survival. This Agreement shall create a continuing
security interest in the Collateral and shall secure the payment and performance
of all of the Secured Obligations as the same may arise and be outstanding at
any time and from time to time from and after the date hereof, and shall
(i) remain in full force and effect until all of the Secured Obligations have
been paid and finally discharged in full (the “Termination Requirements”),
(ii) be binding upon and enforceable against each Pledger and its successors and
assigns (provided, however, that no Pledgor may sell, assign or transfer any of
its rights, interests, duties or obligations hereunder without the prior written
consent of the Bank) and (iii) inure to the benefit of and be enforceable by the
Bank and its successors and assigns. Upon any sale or other disposition by any
Pledgor of any Collateral in a transaction expressly permitted hereunder or
under or pursuant to the Loan Agreement or any other applicable Loan Document,
the Lien and security interest created by this Agreement in and upon such
Collateral shall be automatically released, and upon the satisfaction of all of
the Termination Requirements, this Agreement and the Lien and security interest
created hereby shall terminate; and in connection with any such release or
termination, the Bank, at the request and expense of the applicable Pledgor,
will execute and deliver to such Pledgor such documents and instruments
evidencing such release or termination as such Pledgor may reasonably request
and will assign, transfer and deliver to such Pledgor, without recourse and
without representation or warranty, such of the Collateral as may then be in the
possession of the Bank (or, in the case of any partial release of Collateral,
such of the Collateral so being released as may be in its possession).

6.8 Notice. Except as otherwise provided herein, notice to the Pledgors or to
the Bank shall be given or delivered in the manner set forth in Section 10.05 of
the Loan Agreement.

6.9 Severability. To the extent any provision of this Security Agreement is
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Security Agreement.

6.10 Captions. The captions to the sections of this Security Agreement have been
inserted for convenience only and shall not limit or modify any of the terms
hereof.

6.11 Counterparts. This Security Agreement may be executed in two or more
counterparts, which when assembled shall constitute one and the same agreement.

6.12 Amendments and Waivers. Any provision of this Security Agreement may be
amended or waived, if, but only if, such amendment or waiver is in writing and
is signed by each Pledgor and the Bank.

6.13 Conflict of Terms. The terms of this Security Agreement and the terms of
the Loan Agreement shall be construed and interpreted to the full extent
possible to give effect to all

 

14



--------------------------------------------------------------------------------

such terms. In the event of any conflict between the terms of this Security
Agreement and the Loan Agreement, the terms of the Loan Agreement shall control.

6.14 Restatement. This Amended and Restated Security Agreement amends and
restates in its entirety the Security Agreement made as of the 19th of
September, 2005, by the pledgors party thereto from time to time, to and for the
benefit of Regions Bank, in its capacity as the lender (the “Original Security
Agreement”). This Amended and Restated Security Agreement does not evidence a
termination and re-granting of the security interests granted under the Original
Pledge Agreement and such security interests shall be continuing in all
respects, as amended and restated hereby.

[The remainder of this page is left blank intentionally.]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Security Agreement has been executed as of the day and
year first above written by the duly authorized officers of the parties hereto.

 

BORROWER: FOUNTAIN POWERBOATS, INC. By:  

/s/ Reginald M. Fountain, Jr.

Name:   Reginald M. Fountain, Jr. Title:   Chairman of the Board/Chief Executive
Officer PARENT: FOUNTAIN POWERBOAT INDUSTRIES, INC. By:  

/s/ Reginald M. Fountain, Jr.

Name:   Reginald M. Fountain, Jr. Title:   Chairman of the Board/Chief Executive
Officer AFFILIATE GUARANTOR: FOUNTAIN DEALERS’ FACTORY SUPER STORE, INC. By:  

/s/ Reginald M. Fountain, Jr.

Name:   Reginald M. Fountain, Jr. Title:   Chairman of the Board

ACCEPTED AND AGREED TO AS OF THE DATE FIRST ABOVE WRITTEN:

 

REGIONS BANK By:  

/s/ William W. Teegarden

Name:   William W. Teegarden Title:   Vice President



--------------------------------------------------------------------------------

[SCHEDULES OMITTED]